Citation Nr: 1510781	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee osteochondritis dissecans, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbar strain with osteoarthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for fecal leakage, to include as secondary to service connected hemorrhoids.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to April 2001 and from April 2001 to October 2007, with service in Iraq.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the AOJ denied a claim from the Veteran for a TDIU.  The Veteran did not appeal this decision.  However, in July 2014, the AOJ received from the Veteran a new application for a TDIU, based in part on service-connected back and bilateral knee disabilities, and indicated he had lost employment in January 2014 due to these disabilities.  The claim for a TDIU is to be considered part and parcel of his currently appealed claims for increased ratings for these disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran attended a Board hearing before the undersigned in October 2013, a transcript of which is currently associated with the Virtual VA claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

This appeal was the subject of a Board remand dated in May 2014. 

The issues of entitlement to a TDIU and entitlement to increased ratings for lumbar strain, for left knee osteochondritis dissecans, and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence shows that the Veteran has not experienced fecal incontinence from the date of his claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for fecal incontinence, to include as secondary to service-connected hemorrhoids, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A July 2010 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for fecal leakage secondary to postoperative hemorrhoids.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter from VA was provided prior to initial adjudication of the claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board in October 2013.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, discussed the evidence and elicited testimony as relevant to the concept of service connection, identified evidentiary deficits, and specifically noted and indicated further evidence was needed with respect to the concept of secondary service connection by aggravation.  The VLJ also remanded this matter for the purpose of obtaining outstanding medical records and additional medical opinions so that the record would be sufficient for final appellate consideration.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  In compliance with the Board's remand instructions, the AOJ obtained additional relevant treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further in compliance with the Board's remand instructions, the AOJ provided the Veteran additional VA examinations and opinions with respect to the claims on appeal.  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Here, the examinations and medical opinions obtained were based on review of the claims file, history as provided by the Veteran, and examination of the Veteran, and were consistent with and provided with reference to the relevant evidence of record.  All findings requested by the Board in its May 2014 and required for adjudication of this matter were provided.  Accordingly, the examination reports, as supplemented by the October 2014 VA examination and opinion, are of high probative weight and are sufficient to establish substantial compliance without Board's May 2014 remand instructions.   Monzingo, 26 Vet. App. at 105; Stegall, 11 Vet. App. at 271.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Analysis

Service treatment records show that the Veteran was seen for chronic hemorrhoids in July 2004, which he had experienced for the past three to four years.  Treatment notes indicate that he had bright red blood per rectum with each flare-up.  It was specifically noted that he had no bowel movement or flatus incontinence and that bowel movements were normal. 

The Veteran underwent an in-service hemorrhoidectomy in August 2004. There is no mention of rectal incontinence in the service treatment records.  An August 2004 biopsy report indicates a diagnosis of thrombosed hemorrhoid.  He was placed on temporary profile after his surgery.

At a service discharge examination in May 2007 the anus and rectum were specifically noted not to have been examined, and therefore were not evaluated as either normal or abnormal.  By history, the Veteran indicated that he had now or had experienced in the past rectal disease, hemorrhoids or blood from the rectum.  He elaborated that he had undergone rectal hemorrhoids surgery in March 2005 [sic].  The reviewing clinician opined that the Veteran was status post hemorrhoidectomy.  In no section of the April and May 2007 medical service discharge information is a history of fecal incontinence referenced by either the Veteran or an examining or reviewing clinician.

In an application for VA compensation dated in May 2007 and received by the AOJ in August 2007, the Veteran indicated he sought service connection for hemorrhoids.  There was no indication in the application that he sought service connection for fecal leakage or fecal incontinence.

At a VA examination in August 2007, the Veteran was noted have hemorrhoids status post hemorrhoidectomy.  He was noted by history to have rectal pain with every bowel movement and to have fecal incontinence about two hours after every bowel movement.  The examiner indicated that digital rectal examination was deferred, but that there was no evidence of hemorrhoids or fecal leakage.  The relevant diagnosis was hemorrhoids status postoperative hemorrhoidectomy.

In a rating decision dated in November 2007 the RO denied service connection for hemorrhoids. The AOJ noted in its decision that there was no evidence of hemorrhoids or fecal leakage found at his VA examination.  In November and December 2007 VA treatment records, the Veteran reported episodes of fecal leakage.  In a March 2008 submission, the Veteran stated that his hemorrhoids were still flaring up, and fecal leakage was occurring.  He indicated that he was receiving treatment for these conditions at VA.  A January 2008 VA endoscopy showed small internal hemorrhoids on retroflexion, but with no masses, polyps, or diverticula.  

In a September 2008 rating decision, the RO granted the Veteran's claim for service connection for hemorrhoids, effective from October 27, 2007, the day after the Veteran's discharge from service.  The claim was granted on the basis that the internal procedure in January 2008 showed small internal hemorrhoids.  The Veteran's rectal incontinence was mentioned in discussing medical treatment records and histories but was not indicated or adjudicated as a raised claim for service connection.  No claim was indicated to have been denied in the rating decision.  The Veteran did not express any disagreement or dissatisfaction with the September 2008 rating decision as to either the disability rating assigned or the scope of the grant of service connection.

A February 2009 VA record noted fecal incontinence.  VA treatment notes indicate a report of fecal incontinence in June 2009.  The Veteran was referred to VA gastroenterology for consultation with a history of being unable to control bowel movement and having felt hemorrhoids.  A prior study was noted to show small internal hemorrhoids and to be negative for colorectal cancer screening.  On examination he denied abdominal pain or discomfort, bright red blood from the rectum, chest pain, constipation, diarrhea, dysphagia, fever or chills, heartburn, reflux, hematemesis, hematochezia, melena, nausea or vomiting, odynophagia, shortness of breath or weight loss.  The treating clinician's assessments were fecal incontinence and hemorrhoids.  The treating clinician recommended a fee-basis consult, but VA and private treatment records and VA examinations associated with the claims file contain no indication by history or otherwise that such a fee-basis consult was ever conducted, nor has the Veteran ever identified such a fee-basis consultation as having taken place.  At the time of the appointment and in subsequent months the Veteran was prescribed, by VA clinicians, diapers and active medication for constipation, and external creams and ointment for irritation and pain related to hemorrhoids.  

A March 5, 2010, record of VA left knee surgery includes in a nursing flowsheet the notation with respect to bowel elimination, "Continent: YES, Incontinent: NO."  (Emphases in original treatment report.)

On March 26, 2010, the AOJ received the Veteran's March 25, 2010, claim for service connection for fecal leakage.  As of March 2010, VA records showed that active prescriptions included those for adult large diapers, to be used daily as needed; and methyl salicylate 15% / menthol 10% topical cream to be used externally four times a day for pain.
 
At an April 2010 VA examination, it was noted by history that the Veteran's hemorrhoids started while he was in the military, requiring surgery while in the military.  The Veteran indicated that since the surgery they had gradually gotten worse.  He indicated that he had fecal leakage at times and would use Tux pads and Depends during flare-ups.  He further recounted that at times the hemorrhoids would bleed, and that once he woke up with blood in his underwear.  The examiner noted the in-service history of hemorrhoid surgery in 2004.  On physical examination, there were no external hemorrhoids and there was no evidence of bleeding.  The diagnosis was "hemorrhoids, not seen."

At a VA examination in August 2010, as supplemented in a November 2010 updated, examination of the rectum was described as normal. The examiner noted that a January 2008 lower endoscopy showed normal rectum, no masses, polyps or diverticula, and normal ascending colon and sigmoid colon, although small internal hemorrhoids were seen on retroflexion.  The Veteran reported intermittent fecal incontinence with remissions.  The examiner opined that the Veteran's stool incontinence following hemorrhoidal surgery was less likely as not caused by or a result of rectal surgery in the military.  The examiner's rationale was that several studies failed to show incontinence or loss of sphincter tone.  The examiner recounted that the Veteran had selective incontinence by history only during "flare of hemorrhoids" and not at other times. 

In a September 2010 notice of disagreement the Veteran argued that fecal leakage was documented in medical literature as residual of hemorrhoidal surgery, and that if it were not chronic VA would not issue him Depends.

At a VA examination in January 2012, the Veteran was noted to be seeking service connection for fecal incontinence secondary to a hemorrhoidectomy.  He indicated that he would occasionally wear diapers when traveling far, just in case he could not get to a restroom in time.  It was noted that he had occasional hemorrhoidal flare-ups, and that he used hemorrhoidal cream.  The Veteran stated at the examination that when he had the urge to defecate (diarrhea/normal stool) he had to immediately go to the bathroom or else he might have accidental leakage.  On examination he had no external hemorrhoids, anal fissures or other abnormalities.  He did not have any scars, surgical or otherwise, related to his hemorrhoids.  There were no other physical findings, complications, conditions, signs and/or symptoms related to his hemorrhoids.  The examiner opined that the Veteran's claimed incontinence was less likely than not incurred or caused by the service-connected hemorrhoids, for the reason that there was no evidence of loss of sphincter tone on physical examination.

At a VA examination in October 2014, the Veteran was noted by history to be service-connected for hemorrhoids.  He was noted to have had a hemorrhoidectomy in 2004.  A November 2007 rectal examination was noted to have shown no masses.  The examiner indicated he reviewed the claims file.  The Veteran was noted to have a history of diagnosis of hemorrhoids.  It was noted that he underwent a hemorrhoidectomy during active service in August 2004.  It was noted that a November 2007 rectal examination showed no masses.  It was noted that a January 2008 lower endoscopy showed small internal hemorrhoids.  It was further indicated that a January 2012 examination included the Veteran's assertion that he experienced fecal leakage due to his prior hemorrhoidectomy, but not associated with his spine.  The examination noted that the Veteran had indicated in prior histories that he had a hemorrhoidectomy in 2005 and had experienced fecal leakage/urgency since then.  He had indicated that if he could not get to a restroom in time he may have a quarter-sized underwear stain.  He added that occasionally he wears a diaper when travelling.  

The Veteran stated that he had experienced one accident while at work.  On the day of the October 2014 examination he asserted that he no longer experiences fecal incontinence and no longer wore a diaper.  However, he did endorse occasional flares with rectal pain and blood spotting, for which he applied Preparation H.  The examiner indicated that the Veteran had no findings, signs or symptoms attributable to his in-service diagnosis of hemorrhoids.  On examination, the rectal and anal areas were normal, with no external hemorrhoids, anal fissures or other abnormalities.  He was noted to have no other scars, surgical or otherwise, or pertinent physical findings, complications, conditions, signs and/or symptoms related to hemorrhoids.   The examiner reviewed past imaging studies and diagnostic procedures.  The examiner noted that initially when questioned the Veteran stated that his fecal incontinence had improved and that he no longer experienced accidents (leakage) and that he no longer wore diapers.  The examiner noted that, however, the Veteran did say that he had a flare-up about a month earlier with pain and "a little bleeding," and he applied Preparation H salve.  The examiner opined that the Veteran's fecal incontinence was less likely than not incurred in or caused by service-connected hemorrhoids because the fecal incontinence had resolved and the Veteran denied fecal incontinence.  The examiner further opined that the Veteran's claimed hemorrhoids with fecal incontinence were not aggravated by hemorrhoids or residuals of hemorrhoids surgery for the reason that there was no fecal incontinence.

As an initial matter, the Board must determine the date of claim in this matter, so it may reach a conclusion as to whether it is at least as likely as not that the Veteran has experienced the claimed disability of fecal incontinence from the date of claim forward.  See 38 C.F.R. § 3.155(a) (2014); McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim).  
  
After a review of the record, the Board finds that the date of claim for service connection for fecal incontinence is March 26, 2010, the date the AOJ received the Veteran's explicit claim for service connection for this disability.  It was on this date that the Veteran first identified as a benefit sought service connection for fecal incontinence.  See 38 C.F.R. § 3.155(a).  The Veteran's initial application for compensation identified service connection for hemorrhoids, but made no mention of fecal incontinence.  In subsequent correspondence the Veteran discussed fecal incontinence as evidence supporting his claim for service connection for hemorrhoids but did not state or indicate he sought separate service connection for fecal incontinence.  In September 2008, when the RO granted the Veteran's claim for service connection for hemorrhoids, which were assigned a 0 percent rating, effective from October 27, 2007, the day after the Veteran's discharge from service, the Veteran's rectal incontinence was mentioned in discussing medical treatment records and histories but was not indicated as a raised or adjudicated claim for service connection.  No claim was indicated to have been denied in the rating decision.  As noted, the Veteran did not express any disagreement or dissatisfaction with the September 2008 rating decision as to either the disability rating assigned or the scope of the grant of service connection.  In March 2010, when the RO received the claim for service connection for fecal incontinence, neither the Veteran nor his representative asserted that an earlier claim for service connection for fecal incontinence had been submitted, nor have they argued or contended such at any time since.
 
In adjudicating the claim on appeal, therefore, the Board must consider whether the preponderance of the evidence supports a finding that the Veteran has experienced the claimed disability of fecal incontinence at any time from March 26, 2010, forward.  Although there is strong evidence to indicate that the Veteran experienced fecal incontinence as late as July 2009, the preponderance of the evidence indicates that he has not experienced fecal incontinence at any time after March 26, 2010.  Rather, the more probative evidence of record indicates that his fecal incontinence had resolved as of that time.  As noted, March 5, 2010, records pertaining to VA knee surgery indicate explicitly that with respect to bowel movements he was continent and he was not incontinent.  Relevant medical records of treatment document no incident of incontinence from March 26, 2010, forward.  At an April 2010 VA examination the Veteran indicated that since in-service hemorrhoid surgery they had gradually gotten worse, and that he had fecal leakage at times and would Tux pads and depends during flare-ups, but no physical findings were present to support these assertions.  Moreover, at a VA examination 4 months later, the objective findings did not support the Veteran's reports of incontinence.  In an August 2010 VA examination report, the examiner stated that several studies failed to show incontinence or loss of sphincter tone.  At the January 2012 VA examination there were no physical findings, complications, conditions, signs and/or symptoms related to the Veteran's hemorrhoids and the examiner opined that the Veteran's claimed incontinence was less likely than not incurred or caused by the service-connected hemorrhoids, for the reason that there was no evidence of loss of sphincter tone on physical examination.  On the day of the August 2014 VA examination the Veteran asserted that he no longer experiences fecal incontinence, although he did endorse occasional flares with rectal pain and blood spotting, for which he applied Preparation H.  Based on this body of evidence, and finding that the objective medical findings outweigh the Veteran's competent, but less credible, lay statements, the Board finds that the preponderance of the evidence shows that the Veteran has not experienced fecal incontinence at any point after March 26, 2010

The Board acknowledges the Veteran's assertions that he has experienced episodes of fecal incontinence during this time frame, but has found inconsistencies of record that undermine his credibility in this regard.  For example, at the April 2010 VA examination the Veteran indicated that his hemorrhoids had become gradually worse since the time of his August 2004 in-service hemorrhoid surgery, but on physical examination they were not ascertainable, on endoscopy in January 2008 only small internal hemorrhoids were noted, as compared to what a pathology report indicated were thrombosed hemorrhoids that required surgery in August 2004.  In addition, at the August 2014 VA examination the Veteran indicated that he had experienced "only one accident while at work," and the evidence submitted with a July 2014 TDIU claim shows that the Veteran held down a 40-hour-per-week job from January 2008 to January 2014 (with time missed due to back, knee and psychiatric disorders).  Having only one accident over a period of eight years of work appears to the Board highly inconsistent with the Veteran's claim of having experienced chronic incontinence, for which he needed Depends (see September 2010 notice of disagreement and histories provided to VA examiners from April 2010 forward) during this time frame.  Moreover, by the Veteran's assertion, he was no longer experiencing fecal incontinence, notwithstanding claimed continued problems with hemorrhoid flare-ups, as of the date of the August 2014 VA examination.  With these inconsistencies in mind, and in light of the fact that the medical evidence indicated that incontinence was not present, the Board finds the Veteran's assertions as to having experienced fecal incontinence during this time frame not credible.  

Moreover, at the Veteran's October 2013, hearing, the Veteran asserted to the undersigned that he experienced fecal leakage quite often, which stands in stark contrast to the history he provided at the August 2014 VA examination, that he no longer experienced fecal incontinence.  In addition, at the Board hearing he asserted that a VA physician had told him that his fecal incontinence had resulted from a loss of sphincter tone that can result from hemorrhoid surgery, whereas VA examining physicians have found repeatedly on examination no evidence of fecal leakage and no loss of sphincter tone.  For these reasons, the Board finds the Veteran's assertions in these respects at his October 2013 Board hearing are not credible.

By contrast, the medical treatment and examination records from this period reflect a careful review of medical history, physical examination, and show a lack of pathology and physical evidence, such as no loss of tone of the sphincter and no evidence of fecal leakage, as might otherwise support the Veteran's lay assertions and claims of frequent incontinence.  The Board finds the medically competent and well-explained and objectively supported findings upon repeated examination to be highly probative and to substantially outweigh the Veteran's lay testimony and histories of incontinence. 
           
Because the Board finds that the preponderance of the evidence shows that the Veteran has not experienced fecal incontinence from March 26, 2010, the date of claim for service connection in this matter, forward, the Board finds the opinion of the August 2014 VA examiner to be consistent with the record and the factual findings of the Board and to be of a very high probative value and weight.  The medical opinion provided is bolstered in logic by the fact that, by the Veteran's own account at his most recent VA examination, he has continued to have flare-ups of hemorrhoids but no longer has any fecal incontinence-by the Veteran's own lay account the claimed cause or aggravating factor of hemorrhoids is said to have persisted, but the claimed fecal incontinence no longer exists.

As the preponderance of the evidence is against the claim, as to the matter of whether a current disability of fecal incontinence has been present since the date of claim for service connection for fecal incontinence of March 26, 2010, the benefit of the doubt rule is not for application in resolution of this appeal, and the claim is denied.


ORDER

Entitlement to service connection for fecal incontinence, to include as secondary to service-connected hemorrhoids, is denied.


REMAND

As noted, in July 2014, the AOJ received from the Veteran an application for a TDIU.  The Veteran indicated that his employment had ceased in January 2014 as a result of his service-connected back, left and right knee, and psychiatric disabilities.  

In his July 2014 TDIU application, the Veteran indicated that he had received relevant VA treatment from staff physicians on May 2, 2014, and January 6, 2014.  However, VA records of treatment on these dates are not currently associated with the VA claims file.  In addition, the VA records of treatment associated with the claims file include a January 2014 rheumatology consult at which physical therapy was prescribed for the back and knees, and a March 2014 consultation at which a weekly program of physical therapy was planned, but the actual records of physical therapy have not been sought or associated with the claims file.  The outstanding relevant VA treatment records should be sought for association with the claims file.  See 38 U.S.C.A. 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran indicated in his TDIU application received in July 2014 that he had lost his job of 6 years, and identified the name and address of his former employer.  He wrote that he was unable to perform the duties for which he was hired due to physical and mental limitations.  The Veteran submitted a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) with his TDIU application, but there is no indication that the form has been sent to the former employer or that a response has been received.
Relevant records and information from this former employer should be sought.  See 38 C.F.R. § 5103A(a)-(c).  See Brambley  v. Principi, 17 Vet. App. 20, 24-25 (2003) (both extra-schedular consideration and TDIU require a complete picture of the appellant's service-connected disabilities and their effect on his employability). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  The AOJ must expressly request VA records of treatment with VA staff physicians for psychiatric and/or back or knee disabilities on May 2, 2014, and January 6, 2014, and records of weekly physical therapy from March 2014 forward, prescribed and initiated at VA treatment, and as specifically referenced in a VA physical therapy outpatient initial assessment consult treatment record dated March 6, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
  
3.  Obtain relevant records and information from Veteran's place of employment from January 2008 to January 2014, as referenced in a VA Form 21-4192 dated in June 2014 and received by the AOJ in July 2014.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The AOJ must consider whether any additional examinations are warranted.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


